Title: Assumption of the State Debts, [3 March] 1790
From: Madison, James
To: 


[3 March 1790]

   
   Carroll moved to discharge the Committee of the Whole from consideration of assumption. His purpose was to suspend the larger question until Secretary Hamilton reported (in consequence of White’s motion of 2 March) on the ways and means of paying the state creditors. Laurance suspected that the motion was intended to shunt the matter aside indefinitely. JM denied “that the motion was intended to throw that part of the secretary’s report out of view, or indirectly or uncandidly wave the decision.” Sedgwick and Gerry spoke against the motion.


Mr. Madison Found that the gentlemen from Massachusetts, who were yesterday against the motion, requiring the secretary of the treasury to report the ways and means, on account of the delay it might occasion, had changed their opinion on that point, and that they were now inclined to suspend the whole subject, until a report is made, which they supposed would require a considerable length of time.
He was sorry to hear gentlemen declare, that an affirmative decision of the question of assumption was an essential preliminary to the success of the great business of providing for the support of public credit; to him, this declaration did not appear warrantable, either by the practice of members on other occasions, or on principles of justice or policy: There is a real distinction, as he had said before, between the debts; however important the assumption might be, and being that distinction, he apprehended they ought to be decided upon their respective merits; it would be no reason that they should reject what good was in their power, because they were not able to attain all they grasped at.
He said he had never, till lately, heard that there was no distinction between them: When a system was proposed by congress, for the support of public credit, in the year 1783, were the state debts incorporated with the debts of the United States? And was the funds then solicited to be appropriated to the discharge of both? No, it was expressly confined to the discharge of the interest and principal of the debts contracted on the faith of the United States, for supporting the war; there was nothing like a provision for the extinguishment of the debts contracted on the faith of particular states for supporting the war: It is true, that the objects of taxation were then exclusively in the hands of particular states; but it is equally true, that they have still a power over every source of revenue, but the one which it was then proposed should be given up to congress; they contemplated, at that time, the surrender of the most productive branch of revenue, without offering to assume the state debts: How is it then that gentlemen so strenuously insist, that there is no distinction between debts hitherto invariably distinguished and separated.
Gentlemen tell us that the faith of the United States is pledged for the discharge of the state debts due to individuals; but is not the faith of the United States equally pledged for the discharge of the debts redeemed by the states? Certainly it is; but gentlemen say we do not know that any thing is due to the states on those accounts, until a final settlement takes place: I say, it is as little known whether any thing is due to the particular states, for the certificates in the hands of individuals, until the same final settlement is brought about: But I will not go into an argument foreign to the question; when I only rose to observe, that if the motion is agreed to, we can proceed with the other part of the business, which is not only distinct in its nature from the assumption, but separated likewise from it, by the manner in which it is presented in the report of the secretary.
